UNITED STATES DISTRICT COURT                                           CIVIL CONFERENCE
EASTERN DISTRICT OF NEW YORK                                           MINUTE ORDER


BEFORE: A. KATHLEEN TOMLINSON                                  DATE:       4-9-2021
       U.S. MAGISTRATE JUDGE                                   TIME:       10:09 a.m. (3 minutes)

                                         Doe v. Haas, et al.
                                      CV 19-14 (DRH) (AKT)

TYPE OF CONFERENCE:                    TELEPHONE STATUS CONFERENCE

APPEARANCES:           Plaintiffs:     Stanislav Gomberg

                       Defendants:     Susan M. Connolly

FTR through teleconference line: 10:09-10:12

SCHEDULNG:

       This case is set down for a Telephone Status Conference on April 21, 2021 at 10:30 a.m. using
the Court’s AT&T conference line 866-590-5055, access code: 9720458.

THE FOLLOWING RULINGS WERE MADE:

        Defendant’s counsel advised that the settlement agreement needs to proceed through one
further level of approval which should take about two weeks. The Court is therefore putting the
matter over to April 21. If counsel resolve this issue in the interim, they are free to ask to have the
conference canceled.



                                                               SO ORDERED.

                                                               /s/ A. Kathleen Tomlinson
                                                               A. KATHLEEN TOMLINSON
                                                               U.S. Magistrate Judge
